Judgment, Supreme Court, Bronx County (George Covington, J., at suppression hearing; Lawrence Bernstein, J., at plea and sentence), rendered April 3, 1995, convicting defendant of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The hearing court’s credibility determinations are entitled to great weight and we find no basis in the record to disturb its findings (see, People v Prochilo, 41 NY2d 759, 761). The court did not improvidently exercise its discretion in limiting the cross-examination of the arresting officer regarding the specifics of a robbery that led to defendant’s instant arrest, but was committed more than four months earlier, since defendant was given ample latitude with respect to the robbery investigation, and the details of the robbery were irrelevant to the issue of probable cause. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.